IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania,                      :
Department of Transportation,                      :
Bureau of Driver Licensing,                        :
                  Appellant                        :
                                                   :   No. 1238 C.D. 2020
                 v.                                :
                                                   :   Submitted: July 23, 2021
Falgun Kayastha                                    :


BEFORE:          HONORABLE PATRICIA A. McCULLOUGH, Judge
                 HONORABLE ELLEN CEISLER, Judge
                 HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                              FILED: September 12, 2022

                 The Commonwealth of Pennsylvania, Department of Transportation,
Bureau of Driver Licensing (PennDOT), appeals the order of the Court of Common
Pleas of Cumberland County (trial court) sustaining the statutory appeal of Falgun
Kayastha (Licensee) and vacating the one-year suspension of his operating privilege.
PennDOT imposed the restriction on Licensee in accordance with 75 Pa.C.S. §
1547(b)(1)(i),1 commonly referred to as the Implied Consent Law. The trial court

1
    Section 1547(b)(1)(i) reads, in pertinent part, as follows:
          (1) If any person placed under arrest for a violation of section 3802 [(relating to driving
              under the influence of alcohol or a controlled substance)] is requested to submit to
              chemical testing and refuses to do so, the testing shall not be conducted but upon notice
              by the police officer, the department shall suspend the operating privilege of the person
              as follows:
                  (i)     Except as set forth in subparagraph (ii), for a period of 12 months.

75 Pa. C.S. § 1547(b)(1)(i).
sustained Licensee’s appeal and vacated the suspension as a discovery sanction under
Pa. R.C.P. 4019(c)(3) when the Pennsylvania State Police (PSP) failed to provide
Licensee with a copy of the Motor Vehicle Recording (MVR) taken during the
incident. PennDOT argues that its failure to produce the video was due to a “mutual
misunderstanding” of PennDOT and PSP, which did not warrant the discovery
sanction by the trial court. Upon review, we affirm the trial court.
                            Facts and Procedural History
             This matter stems from Licensee’s arrest on August 30, 2019, for driving
under the influence (DUI), 75 Pa. C.S. § 3802, and Licensee’s subsequent failure to
submit to chemical testing in violation of the Implied Consent Law. (Reproduced
Record (R.R.) at 43a.) By a letter mailed September 18, 2019, PennDOT sent
Licensee an official notice that his driving privilege would be suspended under
section 1547(b)(1)(i) because he refused a chemical test on August 30, 2019. (R.R. at
6a.)
             Licensee filed a statutory appeal of his suspension on October 15, 2019.
(R.R. at 3a-5a.) Hearing on the appeal, initially scheduled for January 3, 2020, was
continued multiple times. (R.R. at 13a-19a.) The continuance dated July 10, 2020,
directed Trooper Jason T. Kluchurosky, the arresting officer, to bring the MVR to the
hearing on September 21, 2020, or the appeal would be sustained. (R.R. at 17a.)
After a virtual Zoom hearing held on September 21, 2020, during which Trooper
Kluchurosky had the MVR, the trial court issued a continuance stating, “[t]he
Commonwealth shall turnover the MVR within 10 days.” (R.R. at 18a.)
             On November 4, 2020, the trial court held a hearing, at which time
Licensee orally moved for the appeal to be sustained due to PSP’s failure to produce
the MVR pursuant to the September 21, 2020 continuance order.             (Notes of
Testimony (N.T.) at 26a.) The trial court granted Licensee’s motion and sustained
the appeal and permitted the parties to develop the record for appeal. (N.T. at 27a.)

                                           2
Testimony and exhibits were offered exclusively about the circumstances
surrounding production of the MVR. (N.T. at 28a-35a.) PennDOT presented the
testimony of Trooper Kluchurosky, who relayed the series of events surrounding the
MVR. Trooper Kluchurosky explained that he had the MVR with him during the
September 21, 2020 virtual hearing, which was in compliance with the July 10, 2020
order. (N.T. at 32a.) Trooper Kluchurosky stated that he did not receive a copy of
the September 22, 2020 order directing that the MVR be produced to Licensee’s
counsel within 10 days. (N.T. at 29a-30a.) Additionally, Trooper Kluchurosky
testified he had the MVR with him that day. (N.T. at 30a.)
            In response, Licensee offered into evidence several exhibits expounding
upon his counsel’s attempts to obtain the MVR, all of which were admitted without
objection from PennDOT. (N.T. at 33a-35a.) First, Licensee presented a copy of the
subpoena, which was hand-delivered by counsel to PSP on July 8, 2020. (N.T. at
34a; R.R. at 47a.) Second, Licensee presented an email exchange between PSP
Sergeant Timothy B. Starke and Licensee’s counsel, which included the proper
procedure for submitting a subpoena to PSP Troop H in Carlisle, Pennsylvania. (N.T.
at 34a; R.R. at 49a-52a.) Third, Licensee offered an additional email from Sergeant
Starke from September 28, 2020, detailing an additional subpoena that needed to be
submitted and included the two previous court orders as attachments. (N.T. at 34a;
R.R. at 53a.) Fourth, Licensee presented an additional email between Licensee’s
counsel and Trooper Kluchurosky with counsel’s FedEx account number to send the
MVR. (N.T. at 34a; R.R. at 54a.) Fifth, Licensee offered another email between
Sergeant Starke and Licensee’s counsel from September 8, 2020, clarifying that the
subpoena unit needed a physical copy of the trial court’s order with an original
signature before the MVR could be released. (N.T. at 34a; R.R. at 55a-56a.) Sixth,
Licensee offered an email among Sergeant Starke, Licensee’s counsel, and Ms. Ott, a



                                         3
presumed member of the subpoena unit, asking for several copies of the trial court’s
order. (N.T. at 34a; R.R. at 57a-58a.)
            At the end of the hearing on November 4, 2020, the trial court entered
an order sustaining Licensee’s appeal and vacating the one-year license suspension
as a discovery sanction. (N.T. at 36a; R.R. at 80a.) Thereafter, PennDOT appealed,
and the trial court directed PennDOT to file a concise statement of errors complained
of on appeal. PennDOT complied, arguing that the trial court abused its discretion
in sustaining Licensee’s appeal and vacating the one-year license suspension. In its
1925(a) opinion, the trial court found the misunderstanding between PennDOT and
PSP to be “blatantly bogus.” (Trial Ct. 1925(a) Op. at 2-3; R.R. at 83a-84a.)
Moreover, the trial court did not find PennDOT’s argument that PSP and PennDOT
were separate agencies to be credible because PSP was PennDOT’s own witness.
(Trial Ct. 1925(a) Op. 1-3; R.R. at 82a-84a.) The trial court observed: “[W]here
potentially exculpatory evidence is consistently withheld from [Licensee] by
[PennDOT’s] own witness, saying [PennDOT] bears no responsibility is decidedly
wrong.” (Trial Ct. 1925(a) Op. at 3; R.R. at 84a.) It further justified its Pa. R.C.P.
4019 discovery sanction as follows:
             Rescinding the suspension may appear harsh, but the
             administration of justice places great responsibilities on
             government actors. Indeed, requiring [Licensee] to proceed,
             having not previewed the video, or appear at a later date once
             again, would have been harsher.
(Trial Ct. 1925(a) Op. at 3; R.R. at 84a.)
            Subsequently, PennDOT appealed to this Court.
                                      Discussion
            On appeal, PennDOT contends the trial court abused its discretion by
sustaining Licensee’s appeal and vacating the one-year license suspension.



                                          4
PennDOT argues the MVR was not produced due to a “mutual misunderstanding of
relevant responsibilities” of PennDOT and PSP.
                Pursuant to Pa. R.C.P. 4019,2 the trial court has discretion over whether
to impose a sanction and its severity because the purpose of the rule is to “ensure
compliance with proper orders of court, and adequate and prompt discovery of
matters allowed by the civil procedure.” Taylor v. City of Philadelphia, 692 A.2d
308 (Pa. Cmwlth. 1997), affirmed, 699 A.2d 730 (Pa. 1997). In imposing sanctions
under Rule 4019, “[t]he trial court is required to strike a balance between the
procedural need to move the case to a prompt disposition and the substantive rights of
the parties.”     Poulos v. Department of Transportation, 575 A.2d 967, 969 (Pa.
Cmwlth. 1990).
                This Court will not disturb a discovery sanction absent an abuse of that
discretion. Zauflik v. Pennsbury School District, 72 A.3d 773, 797 (Pa. Cmwlth.
2013) (citations omitted). Abuse of discretion is not merely an error in judgment and
requires a showing of manifest unreasonableness, partiality, ill-will, or such lack of
support as to be clearly erroneous. Id. Furthermore, a party challenging a trial
court’s discretionary judgment on appeal bears a heavy burden. Id. Factors to be
considered include the prejudice to the opposing party, whether the prejudice may be
cured, the willfulness or bad faith of the party in violation and the number of
violations. Id. at 798, n. 32. “Sanctions are not customarily imposed absent willful
disregard, disobedience of a court order, or an obligation expressly set forth in the
Pennsylvania Rules of Civil Procedure.” Appeal of Nordhoy, 547 A.2d 867, 869 (Pa.


       2
         In pertinent part, Pa. R.C.P. 4019(a)(1)(i) and (viii) provides that “[t]he court may, on
motion, make an appropriate order if . . . a party or person otherwise fails to make discovery or to
obey an order of court respecting discovery.” Pa. R.C.P. No. 4019(c)(5) states that “[t]he court,
when acting under subdivision (a) of this rule, may make . . . such order with regard to the failure to
make discovery as is just.”



                                                  5
Cmwlth. 1988) (internal citations omitted). It is within the province of the trial court
when acting as factfinder to weigh the evidence, assess the credibility of witnesses,
and resolve conflicts in the evidence. Reinhart v. Commonwealth of Pennsylvania,
Department of Transportation, Bureau of Driver Licensing, 954 A.2d 761, 766 (Pa.
Cmwlth. 2008) (internal citations omitted).
             Here, the trial court found two direct violations of its previous orders
from July 10, 2020 and September 21, 2020, which directed PSP and the
Commonwealth to produce the MVR. The July 10, 2020 order directed Trooper
Kluchurosky to bring the MVR to the hearing and “[f]ailure to do so will result in the
sustaining of the appeal.” (R.R. at 17a.) Further, the September 22, 2020 order
directed the Commonwealth to produce the MVR “within 10 days.” (R.R at 18a.)
Because these two orders specifically addressed production of the MVR, the trial
court found “unacceptable” PennDOT’s failures to comply with these orders or
ensure they were followed by PSP. (R.R. at 36a.)
             Additionally, the trial court rejected the argument that PennDOT cannot
be responsible for PSP’s actions because they are independent agencies. (Trial Ct.
1925(a) Op. at 1-3.) The trial court rejected this argument as both PennDOT and PSP
attended the hearings where the production of the MVR was discussed. (Trial Ct.
1925(a) Op. at 2-3). The trial court found that “the rule is not that each subdivision
of government in this Commonwealth is an island, altogether irresponsible for the
conduct of the others in all circumstances.” (Trial Ct. 1925(a) Op. at 2.) Similarly,
the trial court found that “there is no indication that counsel for [PennDOT]
attempted to exert any influence over PSP” in producing the MVR, but rather
PennDOT was “unable or unwilling to persuade its own witness” to follow the trial
court’s orders. (Trial Ct. 1925(a) Op. at 1, 3.) Although the trial court rejected
PennDOT’s argument, the trial court found Trooper Kluchurosky to be credible in his
assertion that he had no problem with personally producing the MVR. Id.

                                           6
            Moreover, the trial court made findings with respect to the prejudice
Licensee has suffered and would continue to suffer due to not receiving the MVR.
The trial court reasoned that although sustaining the appeal is a harsh sanction, it
would be harsher for Licensee to proceed to a hearing without having reviewed the
MVR or to continue the matter again. (Trial Ct. 1925(a) Op. at 4.) Thus, we are
satisfied that the trial court struck the appropriate balance between the procedural
need to move the case to a prompt disposition and the substantive rights of the
parties. Therefore, we conclude that the trial court did not abuse its discretion in
sustaining Licensee’s appeal and vacating the one-year suspension pursuant to Pa.
R.C.P. 4019.
            Accordingly, the order of the trial court is affirmed.


                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                          7
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania,       :
Department of Transportation,       :
Bureau of Driver Licensing,         :
                  Appellant         :
                                    :    No. 1238 C.D. 2020
           v.                       :
                                    :
Falgun Kayastha                     :


                                 ORDER


           AND NOW, this 12th day of September, 2022, the November 4, 2020
order of the Court of Common Pleas of Cumberland County is AFFIRMED.



                                        ________________________________
                                        PATRICIA A. McCULLOUGH, Judge